DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending in this application.
Claims 1, 11, 13 and 18 have been amended by Applicant.

Response to Arguments
Regarding Claim Rejections Under 35 USC § 101:  Applicant's arguments filed 8/02/2022 have been fully considered but they are not persuasive.  The amendment to independent claims 1, 11 and 18 does not add practical application to the abstract idea.  Specifically, “the plurality of objects comprising at least one of: lane markers, road signs, buildings, traffic cones, other vehicles, and pedestrians” involves a mental step of identifying objects based on simple human judgement.  The claimed invention is directed to a judicial exception (an abstract idea) without significantly more.

Regarding Claim Rejections Under 35 USC § 103: Applicant’s arguments with respect to claims 1, 11 and 18 have been considered but are moot.  The amendment to independent claims 1, 11 and 18 necessitates a new ground of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 recites the limitation “identify one or more units of the plurality of units that are associated with the object data, compare the object data to the plurality of objects for each of the one or more units” This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a map management server”. That is, other than reciting “a map management server” nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “a map management server” language, identify one or more units of the plurality of units that are associated with the object data encompasses a person observing a driving environment and identifying objects (i.e. roads, road segments, buildings…).  Compare the object data to the plurality of objects for each of the one or more units encompasses making a person making a simple judgement as to the relative location and position of the objects.  The mere nominal recitation of a map management server does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process.

The claim recites the additional element of “receive update data for the navigational map” which is recited at level of generality (i.e. general means for gathering data) and amounts to mere data gathering, which is a form of insignificant pre-solution activity.  The additional elements of “update the one or more units based on the comparison”, “create a released version of the navigational map”, and provide the released version of the navigational map” are a form of post-solution activity. The storage “memory” is also recited at a high level of generality (i.e., as a general means of storing data for use in the identify step), and amounts to mere data storing, which is also a form of insignificant post-solution activity.

The claim as a whole merely describes how to generally “apply” the concept of create, update and provide a navigational map in a computer environment. The claimed computer components are
recited at a high level of generality and are merely invoked as tools to perform an existing update
process.  Simply implementing the abstract idea on a generic computer is not a practical application of
the abstract idea.

The combination of these additional elements is no more than mere instructions to apply the
exception using generic computer components (server, processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

The additional elements in the claim amount to no more than mere instructions to apply the
exception using a generic computer components. The create, update and provide steps were
considered to be extra-solution activity. There is no indication that the server and processor other than a generic, off the-shelf computer components.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Claims 2, 3, 4, 6, 8-10 recite similar limitations as claim 1 such as create and update. As explained above, these are considered extra-solution activities.

Claim 5 recites the additional limitation “released versions is in strict chronological order” which does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claim 7 recites the additional limitation “test version of the navigational map” which further defines the scope of the potential decisions but does not integrate the abstract idea into a
practical application because they do not impose any meaningful limits on practicing the abstract idea.
Same analysis applied to the independent claim 11 as independent claim 1.
Claims 12, 14, 16 and 17 recite similar limitations as claim 11 such as create and update. As explained above, these are considered extra-solution activities.

Claim 13 recites the additional limitation “the plurality of object comprise at least one of: roads, lane markers, road signs, buildings, traffic cones, other vehicles, pedestrians, and bridges” which further defines the scope of the potential decisions but does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 15 recites the additional limitation “the chain of released versions is disallowed from deviating from the chronological order” which does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claim 21 recites the limitation “receive a report from the autonomous vehicle”, As explained above, these are considered insignificant pre-solution activity and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claim 22 recites “the navigational map comprises sufficient detail of the region” which further defines the scope of the navigation map but does not impose any meaningful limits on practicing the abstract idea.

Same analysis applied to the independent claim 18 and independent claim 1.
Claim 19 recites the additional limitation “the plurality of objects comprises a version number” ” which further defines the scope of the potential decisions but does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 20 recites similar limitations as claim 18 such as updating. As explained above, these are considered extra-solution activities.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, 13, 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 20200072626 A1) in view of Khetan et al. (US 20130332077 A1).

Regarding Claim 1, Kumar teaches a map management server for controlling updates to a navigational map used by an autonomous vehicle (Kumar, “[0033] route management server...may also transmit updated map information to navigation device...to ensure that navigation device...has the most current map data”, [0019] “vehicles may be fully…autonomous”), comprising: a processor (Kumar, Fig 7, Box 711 Processor); and a computer-readable memory in communication with the processor and having stored thereon (Kumar, 0050]  “processor of navigation device…executing computer-readable instructions stored within a memory of navigation device”) (i) a navigational map divided into a plurality of separate units (Kumar, [0049] “obtains the routes from the starting location to the destination location using map data stored in a memory of navigation device”, [0051] “a plurality of routes…between a starting location…and a destination location”; Examiner interprets “plurality of routes” as reading on plurality of units), having sufficient precision for lane level navigation of the autonomous vehicle  for roadways within the unit (Kumar, [0039] “navigation device…and/or route management server…may create a filtered list of routes that only include the route or routes that include one or more lanes”; Examiner interprets “filtering” as reading having sufficient precision), each of the units covering an area comprising a plurality of objects within or adjacent to the roadways within the area (Kumar, [0033] “determining or receiving one or more routes from the starting location to the destination location along one or more roads”, [0027] “Each route includes one or more segments of a road (or other avenue of transportation) between the starting location and the destination location. Each road may be viewed as a combination of one or more segments (sometimes referred to as “road segments”); Examiner interprets “road segments” as reading on plurality of objects); and each of the objects being included in only one of the units (Kumar, [0027] “Each route includes one or more segments of a road (or other avenue of transportation) between the starting location and the destination location. Each road may be viewed as a combination of one or more segments (sometimes referred to as “road segments”); and (ii) computer-executable instructions to cause the processor (Kumar, [0056] “the processor of navigation device…executing computer-readable instructions “) to: receive update data for the navigational map (Kumar, [0033] “Route management server…may also transmit updated map information to navigation device”), the update data including object data to update the navigational map (Kumar, [0048] “Route management server…may transmit updated suggested routes”, [0033] “Route management server…may also transmit updated map information to navigation device”), identify one or more units of the plurality of units that are associated with the object data to the autonomous vehicle (Kumar, [0026]  “route management server…transmits data representative of the routes, roads, road segments, and/or lanes to navigation device…Navigation device…then determines one or more suggested routes from the starting location to the destination location”, [0019] “navigation device…may be, or may be included within, a navigation system…vehicles may be fully…autonomous”).

Kumar does not teach the plurality of objects comprising at least one of: lane markers, road signs, buildings, traffic cones, other vehicles, and pedestrians, compare the object data to the plurality of objects for each of the one or more units, update the one or more units based on the comparison, create a released version of the navigational map that comprises the updated one or more units. However, Khetan teaches these limitations.

Khetan teaches the plurality of objects comprising at least one of: lane markers, road signs, buildings, traffic cones, other vehicles (Khetan, [0083] “navigation map scene…that includes four objects, which are two buildings and two intersecting roads”, [0162] “objects include the roads and traffic representations as well as any other objects…e.g., buildings“), compare the object data to the plurality of objects for each of the one or more units (Khetan, [0151] “The map processor receives and processes road objects (e.g., road tiles)…and their associated linking traffic objects”), update the one or more units based on the comparison (Khetan, [0136] “the server that generates the static road tiles, updates such tiles once in a while so that it can support a new version of the map or a new version of its services. At such occasions, the device would have to receive new static road tiles for the areas that its mapping application needs to display“), create a released version of the navigational map that comprises the updated one or more units and provide the released version of the navigational map (Khetan, [0151] “The map processor…also receives new road objects…and their associated linking objects…each time a new version of a map or a new version of the mapping application is released”).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Kumar to include the plurality of objects comprising at least one of: lane markers, road signs, buildings, traffic cones, other vehicles, and pedestrians, compare the object data to the plurality of objects for each of the one or more units, update the one or more units based on the comparison, create a released version of the navigational map that comprises the updated one or more units.  as taught by Khetan  so that the “mapping application…uses the road portion corresponding to each traffic congestion segment to define traffic representation for the traffic congestion segment. The mapping application then renders concurrently the road portion and the traffic representation” (Khetan, [0025]). 

Regarding Claim 11, Kumar teaches a non-transitory computer readable storage medium having stored thereon instructions that, when executed (Kumar, 0050]  “processor of navigation device…executing computer-readable instructions stored within a memory of navigation device”), cause at least one computing device processor (Kumar, 0050]  “processor of navigation device…executing computer-readable instructions stored within a memory of navigation device”) to: receive update data for a navigational map (Kumar, [0048] “Route management server…may transmit updated suggested routes”, [0033] “Route management server…may also transmit updated map information to navigation device”), the navigational map divided into a plurality of separate units having sufficient precision for lane level navigation of the autonomous vehicle for roadways within the unit (Kumar, [0039] “navigation device…and/or route management server…may create a filtered list of routes that only include the route or routes that include one or more lanes”; Examiner interprets “filtering” as reading having sufficient precision), each of the units covering an area and comprising a plurality of objects within or adjacent to the roadways within the area (Kumar, [0033] “determining or receiving one or more routes from the starting location to the destination location along one or more roads”, [0027] “Each route includes one or more segments of a road (or other avenue of transportation) between the starting location and the destination location. Each road may be viewed as a combination of one or more segments (sometimes referred to as “road segments”)”, each of the objects being included in only one of the units (Kumar, [0027] “Each route includes one or more segments of a road (or other avenue of transportation) between the starting location and the destination location. Each road may be viewed as a combination of one or more segments (sometimes referred to as “road segments”),  and the update data including object data to update the navigational map (Kumar, [0048] “Route management server…may transmit updated suggested routes”, [0033] “Route management server…may also transmit updated map information to navigation device”); identify one or more units of the plurality of units that are associated with the object data to the autonomous vehicle (Kumar, [0026]  “route management server…transmits data representative of the routes, roads, road segments, and/or lanes to navigation device…Navigation device…then determines one or more suggested routes from the starting location to the destination location”, [0019] “navigation device…may be, or may be included within, a navigation system…vehicles may be fully…autonomous”).

Kumar does not teach the plurality of objects comprising at least one of: lane markers, road signs, buildings, traffic cones, other vehicles, and pedestrians, compare the object data to the plurality of objects for each of the one or more units, update the one or more units based on the comparison, create a released version of the navigational map that comprises the updated one or more units. However, Khetan teaches these limitations.

Khetan teaches the plurality of objects comprising at least one of: lane markers, road signs, buildings, traffic cones, other vehicles (Khetan, [0083] “navigation map scene…that includes four objects, which are two buildings and two intersecting roads”, [0162] “objects include the roads and traffic representations as well as any other objects…e.g., buildings“), compare the object data to the plurality of objects for each of the one or more units (Khetan, [0151] “The map processor receives and processes road objects (e.g., road tiles)…and their associated linking traffic objects”), update the one or more units based on the comparison (Khetan, [0136] “the server that generates the static road tiles, updates such tiles once in a while so that it can support a new version of the map or a new version of its services. At such occasions, the device would have to receive new static road tiles for the areas that its mapping application needs to display“), create a released version of the navigational map that comprises the updated one or more units and provide the released version of the navigational map (Khetan, [0151] “The map processor…also receives new road objects…and their associated linking objects…each time a new version of a map or a new version of the mapping application is released”).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Kumar to include the plurality of objects comprising at least one of: lane markers, road signs, buildings, traffic cones, other vehicles, and pedestrians, compare the object data to the plurality of objects for each of the one or more units, update the one or more units based on the comparison, create a released version of the navigational map that comprises the updated one or more units.  as taught by Khetan  so that the “mapping application…uses the road portion corresponding to each traffic congestion segment to define traffic representation for the traffic congestion segment. The mapping application then renders concurrently the road portion and the traffic representation” (Khetan, [0025]). 
Regarding Claim 13, Kumar teaches the non-transitory computer readable storage medium of Claim 11 (Kumar, [0072] “non-transitory processor-readable memory”), wherein the plurality of objects further comprises  at least one of: roads, and bridges (Khetan, [0083] “navigation map scene…that includes four objects, which are two buildings and two intersecting roads”, [0162] “objects include the roads and traffic representations as well as any other objects“).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Kumar to include wherein the plurality of objects further comprises  at least one of: roads, and bridges  as taught by Khetan  so that the “mapping application…uses the road portion corresponding to each traffic congestion segment to define traffic representation for the traffic congestion segment. The mapping application then renders concurrently the road portion and the traffic representation” (Khetan, [0025]). 

Regarding Claim 18, Kumar teaches a method for controlling updates to a navigational map used by an autonomous vehicle (Kumar, “[0033] route management server...may also transmit updated map information to navigation device...to ensure that navigation device...has the most current map data”, [0019] “vehicles may be fully…autonomous”), comprising: receiving update data for a navigational map (Kumar, [0033] “Route management server…may also transmit updated map information to navigation device”), the navigational map divided into a plurality of separate units (Kumar, [0049] “obtains the routes from the starting location to the destination location using map data stored in a memory of navigation device”, [0051] “a plurality of routes…between a starting location…and a destination location”; Examiner interprets “plurality of routes” as reading on plurality of units) having sufficient precision for lane level navigation of the autonomous vehicle for roadways within the unit (Kumar, [0039] “navigation device…and/or route management server…may create a filtered list of routes that only include the route or routes that include one or more lanes”; Examiner interprets “filtering” as reading having sufficient precision), each of the units covering an area and comprising a plurality of objects within or adjacent to the roadways within the area, and each of the objects being included in only one of the units (Kumar, [0027] “Each route includes one or more segments of a road (or other avenue of transportation) between the starting location and the destination location. Each road may be viewed as a combination of one or more segments (sometimes referred to as “road segments”); the update data including object data to update the navigational map (Kumar, [0033] “determining or receiving one or more routes from the starting location to the destination location along one or more roads”, [0027] “Each route includes one or more segments of a road (or other avenue of transportation) between the starting location and the destination location. Each road may be viewed as a combination of one or more segments (sometimes referred to as “road segments”); identifying one or more units of the plurality of units that are associated with the object data to the autonomous vehicle (Kumar, [0026]  “route management server…transmits data representative of the routes, roads, road segments, and/or lanes to navigation device…Navigation device…then determines one or more suggested routes from the starting location to the destination location”, [0019] “navigation device…may be, or may be included within, a navigation system…vehicles may be fully…autonomous”).

Kumar does not teach the plurality of objects comprising at least one of: lane markers, road signs, buildings, traffic cones, other vehicles, comparing the object data to the plurality of objects for each of the one or more units, updating the one or more units based on the comparison, creating a released version of the navigational map that comprises the updated one or more units; and providing the released version of the navigational map. However, Khetan teaches these limitations.

Khetan teaches the plurality of objects comprising at least one of: lane markers, road signs, buildings, traffic cones, other vehicles (Khetan, [0083] “navigation map scene…that includes four objects, which are two buildings and two intersecting roads”, [0162] “objects include the roads and traffic representations as well as any other objects…e.g., buildings“), comparing the object data to the plurality of objects for each of the one or more units (Khetan, [0151] “The map processor receives and processes road objects (e.g., road tiles)…and their associated linking traffic objects”), updating the one or more units based on the comparison (Khetan, [0136] “the server that generates the static road tiles, updates such tiles once in a while so that it can support a new version of the map or a new version of its services. At such occasions, the device would have to receive new static road tiles for the areas that its mapping application needs to display“), creating a released version of the navigational map that comprises the updated one or more units and provide the released version of the navigational map (Khetan, [0151] “The map processor…also receives new road objects…and their associated linking objects…each time a new version of a map or a new version of the mapping application is released”).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Kumar to include the plurality of objects comprising at least one of: lane markers, road signs, buildings, traffic cones, other vehicles, and pedestrians, comparing the object data to the plurality of objects for each of the one or more units, updating the one or more units based on the comparison, creating a released version of the navigational map that comprises the updated one or more units.  as taught by Khetan  so that the “mapping application…uses the road portion corresponding to each traffic congestion segment to define traffic representation for the traffic congestion segment. The mapping application then renders concurrently the road portion and the traffic representation” (Khetan, [0025]). 

Regarding Claim 19, Kumar teaches the method of Claim 18.  Kumar does not teach wherein each of the plurality of objects comprises a version number.  However, Lublinsky teaches this limitation (Lublinsky, [0038] “map version number in response to an update to any tile or set of tiles of the map”).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Kumar to each of the plurality of objects comprises a version number as taught by Lublinsky in order to ensure “the latest map version can be used” for navigation (Lublinsky, [0044]).
Regarding Claim 21, Kumar teaches the map management server of Claim 1 (Kumar, [0033] “route management server”), wherein the memory (Kumar, [0072] “non-transitory processor-readable memory further has stored thereon computer-executable instructions to cause the processor to Kumar, [0056] “the processor of navigation device…executing computer-readable instructions“): receive a report from the autonomous vehicle that a current version of the navigational map is inaccurate (Kumar, [0044] “route management server 150 may determine an amount of congestion (i.e., traffic) for each route, road, road segment, and lane based on the data received from the vehicles and/or navigation devices”), wherein the receiving update data for the navigational map is performed in response to receiving the report from the autonomous vehicle (Kumar, [0033] “Route management server…may also transmit updated map information to navigation device…to ensure that navigation device…has the most current map data “).  

Regarding Claim 22, Kumar teaches the map management server of Claim 1 (Kumar, [0033] “route management server”), wherein the navigational map comprises sufficient detail of the region such that a plurality of routes  (Kumar, [0026] “Navigation device…determines one or more suggested routes from the starting location to the destination location based on one or more route selection priorities and displays the suggested routes to the user”) can be generated between a current location of the autonomous vehicle and a destination located anywhere within the navigational map (Kumar, [0037] “navigation device…may display an image of a map of the geographical area encompassing the starting location and the destination location”).

Claims 2-8, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 20200072626 A1) in view of Khetan et al. (US 20130332077 A1) in further view of Lublinsky et al. (US 20160275131 A1).
Regarding Claim 2, Kumar teaches the map management server of Claim 1 (Kumar, [0033] “route management server”), wherein the memory further has stored thereon computer-executable instructions (Kumar, [0056] the processor of navigation device…executing computer-readable instructions”).  Kumar does not teach cause the processor to: update the version number for each of the units in the released of the navigational map. However, Lublinsky teaches this limitation (Lublinsky, [0038] “The server…increments the map version number in response to an update to any tile or set of tiles of the map and assigns the map tile a version corresponding to the single monotonically ascending map version number for the map when the map tile is updated or created”) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to include update the version number for each of the units in the released of the navigational map as taught by Lublinsky in order to ensure “the latest map version can be used” for navigation (Lublinsky, [0044]).
Regarding Claim 3, Kumar teaches the map management server of Claim 1 Kumar, [0033] “route management server”), wherein the updating of the one or more units (Kumar, [0048] “Route management server…may transmit updated suggested routes, [0033] “Route management server….may also transmit updated map information to navigation device“).  Kumar does not teach comprises at least of: adding a new object to the one or more units, deleting one of the objects from the one or more units, and modifying one of the objects from the one or more units.   However, Lublinsky teaches this limitation (Lublinsky, [0021] “sets of map data may be updated by wholesale replacement of the data or portions of the data”, [0060] ”the processor…may provide a replacement map tile when a cached tile is outside of the range of compatible map versions”, Examiner interprets “tile” as reading on unit).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Kumar to include modifying one of the objects from the one or more units as taught by Lublinsky in order to provide the most up to date navigational data by replacing “incompatible map data” (Lublinsky, [0069]).
Regarding Claim 4, Kumar teaches the map management server of Claim 1 (Kumar, [0033] “route management server”), wherein the memory further has stored thereon computer-executable instructions (Kumar, [0056] “the processor of navigation device…executing computer-readable instructions“).  Kumar does not teach cause the processor to: create released versions of the navigational map within a single chain of released versions.  However, Lublinsky teaches this limitation (Lublinsky,  “[0038] The server…increments the map version number in response to an update to any tile or set of tiles of the map and assigns the map tile a version corresponding to the single monotonically ascending map version number for the map when the map tile is updated or created”).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Kumar to include create released versions of the navigational map within a single chain of released versions as taught by Lublinsky in order to in order to ensure “the latest map version can be used” for navigation (Lublinsky, [0044]).
Regarding Claim 5, Kumar teaches the map management server of Claim 4 (Kumar, [0033] “route management server”).  Kumar does not teach wherein the chain of released versions is in strict chronological order.  However, Lublinsky teaches this limitation (Lublinsky, [0038] “the server…assigns the single monotonically ascending map version number to a map starting from an initial value (e.g., V0 or V1). The server…increments the map version number in response to an update to any tile or set of tiles of the map and assigns the map tile a version corresponding to the single monotonically ascending map version number for the map when the map tile is updated or created”).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Kumar to include chain of released versions is in strict chronological order as taught by Lublinsky in order to ensure that previous, outdated map versions are not used so that “the latest map version can be used” for navigation (Lublinsky, [0044]).
Regarding Claim 6, Kumar teaches the map management server of Claim 1 (Kumar, [0033] “route management server”), wherein the memory further has stored thereon computer-executable instructions (Kumar, [0056] “the processor of navigation device…executing computer-readable instructions“).   Kumar does not teach to cause the processor to: create a test version of the navigational map derived from the released version of the navigational map.  However, Lublinsky teaches this limitation (Lublinsky, [0067] “the processor...compares a range of compatible map versions from the compatibility table to a cached version; Examiner interprets “cached version” as “released version”).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to include create a test version of the navigational map derived from the released version of the navigational map as taught by Lublinsky in order to “determine which tiles (map areas) have changed between versions” (Lublinsky, [0025]). 
Regarding Claim 7, Kumar teaches the map management server of Claim 6 (Kumar, [0033] “route management server”).  Kumar does not teach wherein the test version of the navigational map comprises one or more tentative features to be tested before being included in the released version of the navigational map.  However, Lublinsky teaches this limitation (Lublinsky, [0067] “the processor…compares a range of compatible map versions from the compatibility table to a cached version”; Examiner interprets “cached version” as “released version”, the compatibility table contains tentative features [0031] “One…layer corresponds to road segments. Another example layer corresponds to buildings. Another example layer corresponds to topographical features such as hills, mountains, rivers, or lakes”).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Kumar to include the test version of the navigational map comprises one or more tentative features to be tested before being included in the released version of the navigational map as taught by Lublinsky in order to “tracks updates for individual tiles in the map” (Lublinsky, [0025]) to ensure the most up to date data is used for navigation.

Regarding Claim 8, Kumar teaches the map management server of Claim 1 (Kumar, [0033] “route management server”), wherein the memory further has stored thereon computer-executable instructions (Kumar, [0056] “the processor of navigation device…executing computer-readable instructions“).  Kumar does not teach to cause the processor to: refrain from deriving the test version of the navigational map from another test version of the navigational map (Lublinsky, [0071] “the processor…may decline offers for map updates until the map compatibility table reveals that a map application or a navigation application running on the mobile device…has identified a map tile that is not compatible when other map tiles in the cache”).
Regarding Claim 12, Kumar teaches the non-transitory computer readable storage medium of Claim 11 (Kumar [0072] “non-transitory processor-readable memory”), further having stored thereon instructions that, when executed (Kumar, [0056] “the processor of navigation device…executing computer-readable instructions“).  Kumar does not teach cause at least one computing device to: update the version number for each of the units comprising at least one object corresponding to the object data (Lublinsky, [0038] “The server…increments the map version number in response to an update to any tile or set of tiles of the map”, [0031] “map tile…having vertical layers for road segments, and a map tile…having vertical layers for road segments and buildings”; Examiner interprets “tile” as reading on unit).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Kumar to include cause at least one computing device to: update the version number for each of the units comprising at least one object corresponding to the object data as taught by Lublinsky in order to ensure “the latest map version can be used” for navigation (Lublinsky, [0044]).

Regarding Claim 14, Kumar teaches the non-transitory computer readable storage medium of Claim 11 (Kumar, [0072] “non-transitory processor-readable memory”), further having stored thereon instructions that, when executed (Kumar, [0056] “the processor of navigation device…executing computer-readable instructions“).  Kumar does not teach cause at least one computing device to: create released versions of the navigational map within a single chain of released versions, the single chain of released versions being arrange in chronological order.  However, Lublinsky teaches these limitations.

Lublinsky teaches cause at least one computing device to: create released versions of the navigational map within a single chain of released versions (Lublinsky, [0038] “The server…increments the map version number in response to an update to any tile or set of tiles of the map and assigns the map tile a version corresponding to the single monotonically ascending map version number for the map when the map tile is updated or created”), the single chain of released versions being arrange in chronological order (Lublinsky, [0038] “single monotonically ascending map version number for the map when the map tile is updated or created”).

It would have been obvious to one of ordinary skill in the art to have modified Kumar to include cause at least one computing device to: create released versions of the navigational map within a single chain of released versions, the single chain of released versions being arrange in chronological order as taught by Lublinsky in order to ensure that previous, outdated map versions are not used so that “the latest map version can be used” for navigation (Lublinsky, [0044]).

Regarding Claim 15, Kumar teaches the non-transitory computer readable storage medium of Claim 14 (Kumar, [0072] “non-transitory processor-readable memory”). Kumar does not teach wherein the chain of released versions is disallowed from deviating from the chronological order.  However, Lublinsky teaches this limitation (Lublinsky, [0038] “the server….assigns the single monotonically ascending map version number to a map starting from an initial value (e.g., V0 or V1). The server…increments the map version number in response to an update to any tile or set of tiles of the map and assigns the map tile a version corresponding to the single monotonically ascending map version number for the map when the map tile is updated or created”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to the chain of released versions is disallowed from deviating from the chronological order as taught by Lublinsky in order to ensure that previous, outdated map versions are not used so that “the latest map version can be used” for navigation (Lublinsky, [0044]).
Regarding Claim 16, Kumar teaches the non-transitory computer readable storage medium of Claim 11 (Kumar, [0072] “non-transitory processor-readable memory”), further having stored thereon instructions that, when executed (Kumar, [0056] “the processor of navigation device…executing computer-readable instructions“).  Kumar does not teach cause at least one computing device to: create a test version of the navigational map derived from the released version of the navigational map, the test version of the navigational map comprising one or more tentative features.  However, Lublinsky teaches these limitations.

Lublinsky teaches cause at least one computing device to: create a test version of the navigational map derived from the released version of the navigational map ((Lublinsky, [0067] “the processor…compares a range of compatible map versions from the compatibility table to a cached version”; Examiner interprets “cached version” as “released version”), the test version of the navigational map comprising one or more tentative features (Lublinsky, [0067] “the processor…compares a range of compatible map versions from the compatibility table to a cached version”, the compatibility table contains tentative features  [0031] “One…layer corresponds to road segments. Another example layer corresponds to buildings. Another example layer corresponds to topographical features such as hills, mountains, rivers, or lakes”).


It would have been obvious to one of ordinary skill in the art to have modified Kumar to include create a test version of the navigational map derived from the released version of the navigational map, the test version of the navigational map comprising one or more tentative features as taught by Lublinsky in order to track “updates for individual tiles in the map” (Lublinsky, [0025]) to ensure the most up to date data is used for navigation.

Regarding Claim 17, Kumar teaches the non-transitory computer readable storage medium of Claim 16 (Kumar, [0072] “non-transitory processor-readable memory”), further having stored thereon instructions that, when executed (Kumar, [0056] “the processor of navigation device…executing computer-readable instructions“). Kumar does not teach cause at least one computing device to: prevent the at least one computing device from deriving the test version of the navigational map from another test version of the navigational map.  However, Lublinsky teaches this limitation (Lublinsky, [0071] the processor…may decline offers for map updates until the map compatibility table reveals that a map application or a navigation application running on the mobile device…has identified a map tile that is not compatible when other map tiles in the cache”).

It would have been obvious to one of ordinary skill in the art to have modified Kumar to include prevent the at least one computing device from deriving the test version of the navigational map from another test version of the navigational map as taught by Lublinsky in order prevent an “error” for “incompatible map data” (Lublinsky, [0069]) by not determining “which tiles (map areas) have changed between versions” (Lublinsky, [0025]). 

Claims 9, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 20200072626 A1) in view of Kumar et al. (US 20200072626 A1) in further view of Masuda et al. (US 20110282575 A1).
Regarding Claim 9, Kumar teaches the map management server of Claim 1 (Kumar, [0033] “route management server”), wherein the memory further has stored thereon computer-executable instructions (Kumar, [0056] “the processor of navigation device…executing computer-readable instructions“).  Kumar does not teach to cause the processor to: ensure that modified objects in the released version of the navigational map match previously existing objects from a previous released version of the navigational map.  However, Masuda teaches this limitation (Masuda, [0055] “updates the map information of the update request area from version 4 to version 5. When generating the map update information, a process (network confirmation process) that confirms whether the road network after updating is correctly connected between the area whose map information was updated and adjacent areas, and a process (error check process) that checks for errors in the generated map update information are also performed).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Kumar to include ensure that modified objects in the released version of the navigational map match previously existing objects from a previous released version of the navigational map as taught by Masuda in order for the “guidance processing program to set “the optimum guidance route” for navigation (Masuda, [0063]).
Regarding Claim 10, Kumar teaches the map management server of Claim 1 (Kumar, [0033] “route management server”), wherein the memory further has stored thereon computer-executable instructions (Kumar, [0056] “the processor of navigation device…executing computer-readable instructions“).  Kumar does not teach to cause the processor to: only update units in the released navigational map when the object data does not match the objects in the units.   However, Masuda teaches this limitation (Masuda, [0070] “processing is performed to identify the update target area, and overwrite the map information of the 2D mesh within the update target area (link data, node data, POT data, and the like) to the latest version of the map information in the basic map information…once the process is complete, the map information of the update target area (i.e., the update request area) among the navigation map information…stored in the navigation device…is updated to the latest version of the map information”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Kumar to include only update units in the released navigational map when the object data does not match the objects in the units as taught by Masuda in order to “update the target area on the guidance route” (Masuda, Fig 6, Step S6).
Regarding Claim 20, Kumar teaches the method of Claim 19.  Kumar does not teach further comprising: determining which of the plurality of units includes at least one object which does not match the object data; and updating the version number for all of the plurality of objects within the units that include at least one object which does not match the object data.  However. Masuda teaches these limitations.

Masuda teaches determining which of the plurality of units includes at least one object which does not match the object data (Masuda, [0055] “updates the map information of the update request area from version 4 to version 5. When generating the map update information, a process (network confirmation process) that confirms whether the road network after updating is correctly connected between the area whose map information was updated and adjacent areas, and a process (error check process) that checks for errors in the generated map update information are also performed).; and updating the version number for all of the plurality of objects within the units that include at least one object which does not match the object data (Masuda, [0070] “processing is performed to identify the update target area, and overwrite the map information of the 2D mesh within the update target area (link data, node data, POT data, and the like) to the latest version of the map information in the basic map information…once the process is complete, the map information of the update target area (i.e., the update request area) among the navigation map information…stored in the navigation device…is updated to the latest version of the map information”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Kumar to include only determining which of the plurality of units includes at least one object which does not match the object data; and updating the version number for all of the plurality of objects within the units that include at least one object which does not match the object data as taught by Masuda in order for the  “guidance processing program to set “the optimum guidance route” for navigation (Masuda, [0063]) by updating “the target area on the guidance route” (Masuda, Fig 6, Step S6).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US 20180273032 A1) discloses a map management server for controlling updates to a navigational map used by an autonomous vehicle (Yang, [0112] “the server obtains update information of a target lane on a closed target road from the traffic management agency using the data interface provided by the traffic management agency. The server identifies, in high-precision map information, the target lane on the target road as unavailable according to the update information”).
Rappel-Kroyzer et al. (US 20210341303 A1) discloses create released versions of the navigational map within a single chain of released versions (Rappel-Kroyzer , [0124] “Each database entry for C1 and C2 may include an average X location value, an average Y location value, and a count (e.g., a number of events related to the cluster). After the system determines that C1 and C2 should be merged into a consolidated cluster, the system may replace C1 and C2 with a revised version of C1 (e.g., C1 and C2 are collapsed into a revised C1 in the database”).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                                  

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662